Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00563-CV

                          HOLLY RIDGE HEALTHCARE, P.A.,
                                    Appellant

                                               v.

                 UNITED BIOLOGICS, LLC d/b/a United Allergy Services,
                                   Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                              Trial Court No. 2014CV02437
                         Honorable Jason W. Wolff, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, we REVERSE the trial court’s
judgment and REMAND this cause to the trial court for further proceedings. We tax appellate
costs of court against appellee United Biologics, LLC d/b/a United Allergy Services. See TEX. R.
APP. P. 43.4.

       SIGNED December 23, 2015.


                                                _________________________________
                                                Patricia O. Alvarez, Justice